MEMORANDUM ***
Bambang Hidajat, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals upholding an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s finding that the harms Hidajat experienced did not amount to past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Additionally, substantial evidence supports the IJ’s finding that Hidajat does not have a well-founded fear of future persecution. See Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.2007) (en banc); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir.2004).
Because Hidajat cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Prasad, 47 F.3d at 340.
We decline to address Hidajat’s CAT claim as he failed to argue it in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.